Title: John Adams to Elbridge Gerry, 4 November 1784
From: Adams, John
To: Gerry, Elbridge


        
          My dear Friend.
          Auteuil near Paris Nov. 4. 1784
        
        We are going on, with as much dispatch as the Nature of our Business will admit of, and We proceed with wonderful Harmony,

good Humour and Unanimity. The Dr, is confined to his House and Garden by the Stone as he thinks. He has not been farther from Home, than my House at Auteuil which is within a mile of his, for these twelve months. He cannot ride in a Carriage, because the motion of that machine in the Posture in which he must sit gives him too much pain, and makes him void blood. He cannot walk out, nor in the House without Suffering as I am told. All these Things considered, We are obliged to conduct all our Negotiations at Passy. There is Some Reason to think that Spain, will urge Us to go to Madrid. The Dr cannot go, and the Journey would be horrible to Mr Jefferson and me. We cannot go before the other Business is finished here, which will take up the two Years probably. Besides Congress have pinched Us, in our Salaries to Such a degree, that it is impossible for Us to bear double Expences. indeed it is impossible for Us to See any Company or to live in Character.
        My Loan of last Spring, has not yet been ratified and My Bankers at Amsterdam are uneasy on that Score. I beg it may be dispatched. Do you consider, that Holland has furnished Us as much Money as France.— I have obtained there half a Million Sterling, and another half a Million was there furnished Us, at the Requisition of France, and France herself has furnished Us but One Million, exclusive of that which she obtained for Us in holland. if to these Considerations We add, that the Dutch Money has all been remitted in hard Dollars, or paid to redeem Bills at an advantageous Exchange instead of being eaten up by the Rats, as a great Part of the French Money was, We shall find ourselves much more obliged in the article of Money in Holland than France. Besides Holland is in future our only Resource
        I wish Congress would Seperate the foreign from the Domestic Debt.— I foresee Such delays, in Consequence of keeping them united, as will ruin our Credit abroad. if the States all agree in giving to Congress the Power they ask, it will be so long before they agree upon an Act, and that Act will be attended with Such difficulties in the Execution, that We shall fail of our Promisses and break.— at least it appears so to me at this distance. perhaps I am mistaken.
        I have Small hopes of doing any Thing with England. I See no Symptoms of a Disposition there. and I am afraid We shall not agree with Spain. God grant We may not get involved in a War with both these Powers at a Time. in Such a Case, I knew not where We should find Aids or Friends and I am Sure We should want both.
        
        The Project of doing without Ministers in Europe is as wild and impracticable as any in the flying Island of Lagado.— You will find yourselves obliged to have Ministers and Ambassaders too, and to support them like other Ministers and Ambassaders. and the Fact will be, when you have ruined & discouraged Us who are new here and driven Us home in dispair it will not be three Years afterwards, before You will Send a Number of Ambassadors to Europe with Six or Eight Thousand Pounds a Year.
        There is no Man more averse to unnecessary foreign Connections, or less addicted to expensive showy Life, than I have been all my Days. But I see and feel every Day, that you must have Ambassadors to maintain or Generals and Admirals, who will cost you ten thousand times as much, Money besides shedding your Blood like Water.
        Thank God, We shall no longer fight with Halters about our Necks or Axes brandishing over our Heads and therefore if our Countrymen delight in War they may have it without giving you and me, so much Chagrin and Vexation as We have seen
        I am my dear Friend with the / most affectionate Esteem & Respect / your humble servt
        
          John Adams
        
      